Per Curiam:
Although not statutory, the power to direct the disclosure of the client’s residence or address has long been recognized. (Ninety-nine Plaintiffs v. Vanderbilt, 4 Duer, 632; Post v. Scheider, 13 N. Y. Supp. 396; Matter of Malcom, 129 App. Div. 226.) Not only is the address necessary for personal service of court orders, but plaintiff’s residence may require him to give security for costs (Code Civ. Proc. § 3268), fixes the county of trial (Code Civ. Proc. §§ 984, 985) and (in certain actions against a foreign corporation) may be determinative of the court’s jurisdiction (Code Civ. Proc. § 1780.) The professional privilege of the attorney cannot avail against giving the address of his client. (Matter of Trainor, 146 App. Div. 117, 119.) The plaintiff relies on Drake v. New York Iron Mine (75 Hun [1894], 539). An examination of the original record reveals that the ulterior purpose, which defendant did not deny, was to remove the cause into the Federal court. Furthermore, plaintiff’s attorney in that case did offer to furnish his client’s address. Again, defendant had not, as here, a judicial order, which he had been unable to serve on the plaintiff.
Good faith towards an insurer requires the insured, when asked, to give his residence. The standard form of policy of this State provides for full discovery. Thereby the assured is to submit to examination on oath, and to produce his books and papers. Hence, in a suit on the policy, such a request for the assured’s address is quite in keeping with the contract obligations. No ulterior or sinister motive is thereby indicated. Defendant seeks what it is entitled to as a litigant, and what it contracted for in its policy.
The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.